Citation Nr: 1441148	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-27 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive features.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from July 2002 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for PTSD with depressive features, and assigned an initial 50 percent disability rating.

In January 2014, the Board granted a higher initial rating of 70 percent for the Veteran's PTSD and remanded the issue of whether an initial 100 percent schedular rating was warranted.  The Board also found that the Veteran had raised the issue of entitlement to a TDIU, so it also remanded that issue for further development.


FINDINGS OF FACT

1. The Veteran does not suffer from total occupational and social impairment as a result of his PTSD with depressive features.

2. The Veteran's PTSD has rendered him unable to obtain and maintain any form of substantially gainful employment since November 12, 2008.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for PTSD with depressive features have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013).

2. The criteria for a TDIU have been met, as of November 12, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA"), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

With respect to VA's notice obligations, because the matter arises from an appeal of an initial rating, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  The record here does not show, nor does the Veteran contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

To satisfy its duty to assist, the VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In this case, the Board concludes that the duty to assist has also been met.  The Veteran's VA treatment records and Social Security Administration (SSA) records have been obtained.  He was provided VA psychiatric examinations, which addressed the appropriate rating criteria found in 38 C.F.R. § 4.130.  There is no indication that there is any relevant evidence outstanding in these claims and the Board will proceed with consideration of the Veteran's appeal.

II. PTSD

Disability ratings are based on the average impairment of earning capacity resulting from the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

The Veteran's service-connected PTSD with depressive features is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  Under that rating formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002). 

The nomenclature employed in the portion of the rating schedule that addresses service-connected mental disorders is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the DSM-IV). 38 C.F.R. § 4.130.The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under the GAF scale in the DSM-IV, scores from 61 to 70 correspond to mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), with generally good functioning and some meaningful interpersonal relationships.  Scores from 51 and 60 correspond to moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  Scores from 41 and 50 correspond to serious symptoms (e.g. suicidal ideation, severe obsessional rituals, and frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends or unable to keep a job). Scores from 31 and 40 correspond to some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Evaluating all the evidence of record, the Board finds that a rating higher than 70 percent is not warranted for the Veteran's PTSD at any time during the appellate period.  The Veteran does not have symptoms equivalent in severity to a 100 percent rating under the Rating Formula, as his symptoms do not result in total social and occupational impairment.  

VA treatment records dated in May 2008 show that the Veteran had an ok relationship with three step siblings and that his relationship with his girlfriend was good, although they argued a lot.  He was employed as a machinist.  Symptoms included fidgeting, being restless and guarded, having a depressed and anxious mood, and a flat, blunted affect.  The examiner assigned a GAF scale score of 51-60, for moderate symptoms.  In September 2008, the Veteran reported feeling depressed and losing his temper easily.  He also stated that he was having problems with his girlfriend and hated his job.

On VA examination in January 2009, the Veteran reported seeing a psychiatrist and taking prescription medication, which he said helped to alleviate his PTSD symptoms to some extent.  He reported experiencing daily distressing recollections about Iraq, and having distressing dreams one or two times per week.  He indicated that intrusive thoughts and dreams have diminished with the medication, although he also stated he was unable to sleep without medication.  He reported trying to avoid thoughts and feelings associated with his trauma, as well as war movies and news coverage of any conflicts.  He stated he lost interest in most things that were important to him prior to his service, that he felt detached and estranged from others, and that he had a gloomy and pessimistic outlook about his future.  The Veteran reported that he lost his job as a machinist two months ago, when he was terminated for absenteeism.  He had a high school education and prior work experience as a car wash manager, lot attendant, and working at a gas station.

The Veteran stated that he had been seeing someone off and on for the past couple of years.  He got angry easily, often over very trivial things, and was hypervigilant and slept with a pistol within easy reach.  He reported losing approximately 30 pounds since his discharge due to "horrible" appetite.  He further reported that he rarely left the house, and did not socialize with others or engage in leisure or recreational activities.  Upon mental status examination, his affect was noted to be somewhat flat and restricted with intermittent eye contact.  His speech and thought processes were coherent, relevant, logical and goal oriented, though his answers to questions were typically very brief.  The Veteran described his current mood as depressed and somewhat numb, which he said was typical for him.  He stated he had little motivation to do anything, and that he felt most relaxed when he was by himself.  He denied suicidal and homicidal ideation.  The examiner noted the Veteran was alert and oriented in all spheres, and his judgment, reliability, and insight appeared to be within normal limits.  Although the Veteran had some difficulties with attention and concentration, the examiner noted they also appeared to be within normal limits.  The Veteran indicated that he had lost the positive relationship he once had with family members, including his brother and mother.  He felt detached and estranged from others.  Upon confirming the diagnosis of PTSD with depressive features, the examiner assigned a Global Assessment of Functioning (GAF) score of 50.  The examiner stated that the Veteran had difficulty maintaining employment and no longer had a good relationship with several family members.  He had difficulty in his current intimate relationship and had an impoverished social life.  

In February 2011, the Veteran was afforded another VA examination for his PTSD.  At that time, the Veteran reported that he had not worked in the last two years, and that he was fired from his last job at a machine shop for frequent absenteeism and because he "couldn't get along."  He stated he had been fired from previous jobs at a gas station and car wash for the same reason, because he "couldn't get along," and that he believed his PTSD symptoms had a negative effect on his ability to work.  The Veteran reported he has been in an "off and on" relationship with his girlfriend for five years, but they kept breaking up because of "fighting and me not being able to go with the flow."  He described their fights as verbal rather than physical in nature.  He stated he had "a couple" of friends and a close relationship with his father, who he said was "the only one I got."  He further reported having "no real relationship" with his mother and said he did not get along with the rest of his family.

The Veteran reported continuing to re-experience traumatic events from his service via distressing memories "every once in awhile," as well as occasional nightmares, but he stated his medication did help.  He reported continued symptoms of avoidance and anhedonia, stating that he wasn't interesting in anything and "pretty much just sleep[s]," sometimes thirteen or fourteen hours at a time.  He also reported significant symptoms of hyperarousal, including irritability and anger outbursts.  He stated he had a difficult time controlling angry feelings, which had a negative effect on his relationship with his girlfriend.  He further reported concentration problems and that he had "no patience for anything anymore."  He also said he felt "on guard" and like he was "always watching over my shoulder," and reported anxiety around large groups of people, occasional panic attacks, feeling "paranoid" around strangers, and constantly checking the locks on his door.  He reported that he continued to keep a gun by his bed.  He described his mood as "depression," stated he had occasional feelings of "almost" hopelessness, and said he felt "uncomfortable in my own skin."  He reported sometimes thinking he saw a shadow out of the corner of his eye, but denied frank auditory and visual hallucinations.  He also denied suicidal and homicidal ideation due to his religious beliefs.

Upon mental status examination, the examiner noted that the Veteran had generally appropriate grooming and hygiene, he kept the hood of his sweatshirt on throughout the interview, his eye contact was intermittent, and he was observed wringing his hands at times.  The Veteran's speech was described as fluent and appropriate in content, although monotone with little inflection.  His orientation appeared intact, there were no obvious memory deficits, and his attention and concentration were within normal limits.  His mood was mildly to moderately dysphoric with flat affect.  At that time, the examiner noted that while the Veteran's re-experiencing symptoms appeared to have improved since his last VA examination, presumably due to medication, his avoidance, depressed mood, hypervigilance, and anger outbursts appeared to have worsened.  The examiner noted that the Veteran's PTSD likely interfered with his ability to work in positions requiring significant interaction with people, but that he may be able to handle a part-time, temporary position involving a solitary activity.  The examiner assigned a GAF score of 48.

Additional VA treatment records are widely divergent as far as the Veteran's PTSD symptoms.  However, the more recent notes indicate that he lacks hobbies, spending his days doing "nothing," and has difficulties with relationships, with the exception of his father.  In addition, a psychiatrist who reviewed his application for Social Security benefits in October 2009 stated he was virtually certain the Veteran was "severely impaired" by his PTSD symptoms.

On more recent VA examination in May 2014, the Veteran reported he ended his relationship with his ex-girlfriend due to fighting and his depression, but that they have a daughter together, whom he sees occasionally.  He reported only a few other relationships, including with his father, and noted he sees other family irregularly as they do not get along.  He stated that his low motivation impacted his household chores and self-care, and that he had not applied for work due to his worries and distress related to interactions with groups of people.  He still visited a psychiatrist, but discontinued several medications as he did not find them helpful.  He reported a depressed mood with low motivation, continued intrusions and distress related to his military experiences, avoidance of crowds and people, irritability and anger with some verbal fights, and sleeping one to four hours each night.  He denied getting in physical altercations, auditory or visual hallucinations, and suicidal and homicidal ideation.  The examiner noted he had symptoms of depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independent, appropriately, and effectively; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or worklike setting.  The examiner also reported he had soft, mumbled speech, and that his range of affect was restricted, dysphoric, and briefly tearful.  She assigned a Global Assessment of Functioning (GAF) score of 50 assigned, and stated she felt the Veteran's PTSD symptoms caused occupational and social impairment, with deficiencies in most areas.

Upon review of the evidence, there is no indication that the Veteran's PTSD symptoms approach the level of total occupational and social impairment consistent with the criteria for a 100 percent rating.  Indeed, he does have significant, severe social impairment.  However, his PTSD symptoms do not result in total social impairment.  For example, he did have a girlfriend for several years; and he still has a few relationships, including with his father.  He also occasionally sees his daughter.  Thus, he has been shown to maintain some level of social functioning and interaction.  The Board finds that the frequency, severity, and duration of the Veteran's PTSD symptoms are not equivalent to those required for a 100 percent rating under the Rating Formula, as his symptoms do not result in total social and occupational impairment.  

Referral of the Veteran's PTSD for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b).  In this regard, his symptoms, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account many such symptoms and the degree of occupational and social impairment they cause. See 38 C.F.R. § 4.130, DC 9411.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for PTSD, or are not adequately compensated by the 70 percent rating already assigned.  Accordingly, the first step of the inquiry is not satisfied.  Thus, consideration of related factors under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  


III. TDIU

The Veteran claims that his PTSD with depressive features renders him unemployable.  A TDIU may be granted when a claimant's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  If a claimant has only one disability, however, this disability must be ratable at 60 percent or more.  If he has two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

The Veteran in this case satisfies the percentage requirements noted above.  He is service connected for PTSD with depressive features, rated as 70 percent disabling, effective from May 14, 2008.

The Veteran indicated that he last worked as a machinist in a factory, and he was fired on November 11, 2008, due to his PTSD symptoms, to include his frequent absenteeism and inability to "get along."  He also reported he had been fired from two previous jobs for similar reasons.  Since then, he has reported that he has not applied to work due to his distress and worries related to interactions with groups of people.  He has a high school education.  The May 2014 VA psychiatric examiner opined that because the Veteran maintained moderate impairment in interpersonal relationships, coping with stress, and motivation and drive, and mild impairment in attention and concentration, it is less likely as not that his PTSD prohibit him from employment.  But resolving doubt in the Veteran's favor, the Board finds that as of November 12, 2008, so since he was last gainfully employed, his service-connected PTSD with depressive features render him unable to secure or follow substantially gainful employment.  The criteria for the assignment of a TDIU are therefore met as of that date.  The criteria for a TDIU are not met prior to November 12, 2008, because the Veteran was employed full time as a machinist up until that date.  See Faust v. West, 13 Vet. App. 342, 356 (2000).


ORDER

Entitlement to a rating higher than 70 percent for PTSD with depressive features is denied.

Effective from November 12, 2008, entitlement to a TDIU is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


